Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of Motor Vehicles which, after a hearing, revoked the petitioner’s driver’s license because of his refusal to submit to a chemical test to determine the alcoholic content of his blood. Determination confirmed and proceeding dismissed on the merits, with costs. The findings of the respondent were based on substantial evidence. There is no merit to petitioner’s contention that a failure of the arresting officer to file an accusatory instrument charging him with violation of section 1192 of the Vehicle and Traffic Law serves to establish that the officer did not have reasonable grounds to believe that he had been driving in violation of the provisions of that section. Damiani, J. P., Suozzi, Shapiro and Cohalan, JJ., concur.